Citation Nr: 1001121	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-31 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board previously remanded this matter in April 2009.


FINDINGS OF FACT

The Veteran's current low back disorder is not shown to be 
related to service.


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In an October 2005 letter, the RO provided the Veteran with 
notice of the evidence required to substantiate his claim for 
service connection for a low back disorder.  The letter 
informed the Veteran what information and evidence VA was 
responsible for obtaining and what evidence VA would assist 
him in obtaining.  The letter explained how disability 
ratings and effective dates are determined. This letter 
satisfied the timing requirements set forth in Pelegrini, as 
it was provided prior to the rating decision on appeal. 

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has 
also had a VA examination, from which an opinion was 
obtained.

The Board finds that all necessary development and 
notification has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247 (1999).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that in certain situations, lay evidence 
can even be sufficient with respect to establishing medical 
matters such as a diagnosis.  In Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the 
Court held that medical evidence is not always required to 
establish in-service incurrence and nexus.  The Court noted 
that lay evidence may establish the presence of a condition 
during service, postservice continuity of symptomatology and 
evidence of a nexus between the present disability and 
postservice symptomatology.  Id.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his low back disorder, diagnosed as 
degenerative disk disease, is to service, specifically a 
motor vehicle accident during service in December 1969.  In 
statements in support of his claim, the Veteran has reported 
that he was treated for back pain after the accident and has 
had back pain ever since. 

The Veteran had active duty service from October 1966 to 
March 1970.  The Veteran's enlistment examination noted 
normal findings regarding the back.  A December 1969 entry in 
the service treatment records reflects that the Veteran was 
seen at Darnall Army Hospital following a motor vehicle 
accident.  The Veteran's complaints included low back pain.  
The Veteran did not report any other complaints of back pain 
during service.  The February 1970 separation examination 
noted a normal clinical evaluation of the spine.    

There is no evidence of a diagnosis of arthritis within one 
year of separation from service.   Accordingly, because the 
evidence does not indicate that arthritis manifested within  
a compensable degree within one year of separation from 
service,  service connection may not be presumed.   

Following separation from service in February 1970, there is 
no showing of treatment for a back disorder until 2006.  The 
Board notes that the amount of time that elapsed since 
military service, more than 3 decades, can be considered as 
evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

VA treatment records dated from 2006 to the present reflect 
treatment for a low back disorder.  VA records reflect 
assessments of lumbar degenerative disc disease.    
A November 2007 VA examination reflects a diagnosis of 
degenerative joint disease of the lumbar spine.  The 
examination did not provide an opinion as to whether the 
Veteran's lumbar spine condition is related to service.

The Veteran had a VA examination of his back in July 2009.  
The Veteran reported progressively worsening low back 
symptoms since a motor vehicle accident in December 1969.  
The Veteran reported daily low back pain.  The VA examiner 
diagnosed lumbar degenerative disc disease.  The examiner 
opined that it is "less likely than not" that the Veteran's 
lumbar spine condition is related to service.  The examiner 
explained that the Veteran's service treatment records showed 
that a normal spinal examination was noted at separation in 
February 1970.  The examiner stated that the Veteran's 
current lumbar spine condition is related to chronic 
degenerative changes associated with aging.  

The Veteran has reported back pain since the car accident in 
service.  The Board Veteran is competent to give evidence 
about the symptoms he experienced, such as back pain.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  In Clyburn v. West, 
12 Vet. App. 296, 301 (1999), the Court stated that continued 
complaints of pain after service do not suffice to establish 
a medical nexus, where the issue at hand is of etiology, and 
requires medical opinion evidence.  While the Veteran is 
competent to provide testimony regarding his back pain, 
degenerative disc disease is not a disability that is capable 
of lay observation.  Thus, the Veteran's testimony is not 
competent to establish the existence of degenerative disc 
disease during service.  See Barr, supra.

In conclusion, in the absence of competent medical evidence 
establishing a medical nexus between the Veteran's current 
low back disorder, and service, or establishing that 
arthritis manifested to a compensable degree within a year of 
the Veteran's discharge from service, the Board concludes 
that a low back disorder was not incurred in or aggravated by 
service.  In reaching this decision, the Board has considered 
the benefit-of-the-doubt doctrine.  However, because there is 
not an approximate balance of positive and negative evidence 
of record, reasonable doubt may not be resolved in the 
Veteran's favor.  Rather, as there is a preponderance of the 
evidence against the Veteran's claims, the appeal must be 
denied.




ORDER

Service connection for a low back disorder is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


